Electronically Filed
                                                     Supreme Court
                            SCWC-29570               SCWC-29570
                                                     10-JUL-2013
           IN THE SUPREME COURT OF THE STATE OF HAWAI'I
                                                     02:21 PM


                          GAIL MARTIN,

         Petitioner/Plaintiff-Appellant-Cross-Appellee,


                                vs.


        C. BREWER AND COMPANY, LTD., a Hawaii Corporation;

     MAUNA KEA AGRIBUSINESS CO., INC., a Hawaii Corporation;

                        and LAWRENCE PATAO,

        Respondents/Defendants-Appellees-Cross-Appellants.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                 (CAAP-29570; CIV. NO. 03-1-0186)


       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack JJ.)


          Petitioner/Plaintiff-Appellant-Cross-Appellee Gail


Martin’s application for writ of certiorari, filed June 4, 2013,


is hereby rejected.


          DATED:   Honolulu, Hawai'i, July 10, 2013.

Mark K. Haugen                         /s/ Mark E. Recktenwald

for petitioner

                                       /s/ Paula A. Nakayama

Stephen G. Dyer,

and Gary S. Miyamoto                   /s/ Simeon R. Acoba, Jr.

for respondent

                                       /s/ Sabrina S. McKenna


                                       /s/ Richard W. Pollack